 STOP & SHOP, INC.75(c)Notify thesaid Regional Director,inwriting,within 20 days of the date ofthe receipt of this Decision,what steps Respondent has taken to comply herewith.8APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT grant wage increases to our employees without consultingand bargaining with Retail Clerks International Association, Local UnionNo. 1564, AFL-CIO, or any other labor organization of our employees.WE WILL NOT in any other manner interfere with, restrain, or coerce any ofour employees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively through representa-tives of their own choosing, or to engage in any other concerted activities forthe purposes of collective bargaining or other mutual aid or protection asguaranteed by Section 7 of the Act, or to refrain from any or all such activi-ties, except to the extent that such rights may be affected by the proviso inSection 8(a)(3) of the Act.WE WILL, upon request, bargain collectively with Retail Clerks Interna-tionalAssociation,LocalUnion No. 1564, AFL-CIO, as the collective-bargaining representative of all of our employees, including regular part-timeemployees at our Store No. 1093, excluding store managers, guards, profes-sional employees and supervisors as defined in the Act, and if an understand-ing is reached, embody such understanding in a signed agreement.All of our employees are free to become or to remain, or to refrain from becom-ing or remaining, members of the above-named Union, or any other labor organiza-tion except to the extent that such rights may be affected by the proviso in Section8(a)(3) of the Act.J.C. PENNY COMPANY, STORE No. 1093,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Room7011, Seventh Floor, Federal Building and United States Courthouse, 500 GoldAvenue SW., Albuquerque, New Mexico 87101, Telephone 247-0311.8In the event that this Recommended Order is adopted by the Board, this provisionshallbe modified to read : "Notify the said Regional Director, In writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."Stop&Shop, Inc.andGary A. Machaby.Case 1-CA-4937.Octo-ber 19,1966DECISION AND ORDEROn December 23, 1965, Trial Examiner W. Gerard Ryan issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certain161NLRB No. 5. 76DECISIONSOF NATIONAL LABOR RELATIONS BOARDaffirmative action, as set forth in the attached Trial Examiner's DeciSionHe also found that the Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recommended that such allegations be dismissed Thereafter, the GeneralCounsel and the Respondent filed exceptions to the Trial Examiner'sDecision together with supporting briefs 1Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three memberpanel [Chairman McCulloch and Members Fanning and Jenkins]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed Therulingsare hereby affirmed The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,2 and recommendations of the Trial Examiner only to the extent consistentherewith1We agree with the Trial Examiner's conclusion that Section 502of the Act does not apply here, but rely solely on his findings thatthe newdrive in rack did not constitute an "abnormally dangerous"working condition a'The Respondent filed a motion to dismiss the General Counsel s exceptions on theground that they do not comply with Section 102 46 of the Board a Rules and RegulationsSeries 8 as amended The General Counsel filed opposition thereto As the General Couneel a exceptions are in substantial compliance with our requirements and together withthe suppgrting brief make clear the positions taken we deny the Respondents motion2 These findings and conclusions are based in part upon credibility determinations ofthe Trial Examiner to which the Respondent and the General Counsel have exceptedHav,pg carefully reviewed the record we conclude that the Trial Examiners credibilityIndings are not contrary to the clear preponderance of all the relevant evidence Accordii{glywe find no basis for disturbing those findingsStandard Dry Wall Products Inc91 NLRB 544 0nfd 188 F 2d 862 (C A 3)8 The test for determining whether abnormally dangerousworking conditions existwithin the meaning of Section 602 was stated by the Board inRedwing Carriers Inc130 NLRB 1208 There we said that the term [abnormally dangerous conditions forwork] contemplates and is intended to insure an objective as opposed to a subjectivetestand that the controlling factor is not the state of mind of the employee oremployees concerned but whether the actual working conditions shown to exist by competent evidence might in the circumstances reasonably be considered abnormally dangerousThis test has been utilized in all of the cases sinceRedwing CarrierswhereSection 502 has been raised to defend against activity that was alleged to be unprotectedbecause the collective bargaining agreement included a no strike clauseCf Curtis MathesManufacturing Company145 NLRB 473Fruin Colnon Construction Co139 NLRB 894Philadelphia Marine TradeAssociation 138 NLRB 737The General Counsel excepted to the Trial Examiners finding that Section 502 did notapply contending that even if the Board a objective test is applied the drive in rackconstituted an abnormally dangerousworking condition To support his contention theGeneral Counsel points to the fact that the Respondent had never received a final writtenreport or safety clearance for the rack from the insurance company and that the ilterationsmade after March 8 1965 indicate that the rack was not considered safe by theRespondentWe are unable to agree with the General Counsels contention in the light of the testimony elicited from Kenneth Sites a registered safety engineer employed by Respondent sinsurance carrierwho inspected the drive in racl on March 8 1965 Sites testified thatthe rack was adequate and safe on March 8 1965 and added that the alterations latermade were discussed only as possibilit (s for providing increased margins of safety STOP & SHOP, INC772The Trial Examiner found that the Respondent violated Section8(a) (3) and(1) by discharging Gary Machaby on March 8,1965, todiscourage participation in union activity,and to eliminate himbecause of his zealous efforts as a union steward The Respondentexcepts, contendingthat Machabywas discharged for causing certainof Respondent's employees to refuse to perform certain work and torefuse to obey a supervisor's order, and also because of his previousunlawful conduct, which included participation in three strikes inviolation of the collective bargaining agreementWe find merit inthe Respondent's exceptionsThe incidents which the Trial Examiner relied on to find that theRespondent was hostile to Machaby occurred in March,July, andOctober 1964 However,even assuming that those incidents show thatthe Respondent was, at those times, displeased with Machaby's conduct, there is no evidence that the Respondent demonstrated any hostihty to him or treated him unfairly between October 1964 andMarch 1965 To the contrary,two incidents occurring between thosedates clearly appear to indicatethat theRespondent was not hostileto MachabyThe first incident occurred in October 1964, after the Septemberstrike in violation of contract (Machaby had participated in the September strike and the Respondent considered him to be the leader)It was decided at a union management conference that the Unionwould do its own time study and review the production standards,which had been established in July 1964 and were a basic cause of thestrike, to determine if they were fair Machaby was chosen to conductthis reviewMachaby admitted that the Respondent cooperated fullywith him during the approximately 8 weeks he spent conducting thereviewHe testified that the Respondent's engineer gave him a greatdeal of instruction in time and motion study and that Respondentprovided all the data necessary to conduct such a study Upon com-pletion of the review,Respondent accepted many of Machaby's proposalsMachaby further testified that he was commended by Downes,the manager of warehousing,on various occasions after the reviewwas completed,and that on February 10, 1965, Silverman,the director of warehousing and transportation,told him he was very pleasedwith the increased production in the warehouse and thanked him forthe excellent job he had done in reviewing the production standardsThe second incident occurred in February 1965, when Downesgranted Machaby's request that he be made a member of the SafetyCommittee Thus,it appears that the manner in which the Respondent treated Machaby between October of 1964 and March 8, 1965,effectively negates the Trial Examiner's finding that the Respondent 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas hostile to Machaby and was seeking an opportunity to get ridof himWe now turn to a discussion of Machaby's discharge Machaby first^aw the new drive in rack, which had been installed on March 6,1965, on Sunday, March 7, and felt it was unsafe Machaby calledDunlop, the union business agent, who, after seeing the rack andrealizing that the employees were uneasy about it, telephoned Downesand requested there be no selecting fn om the rack until it was clearedfor safetyDownes agreed that there would be no selecting on thatday, Sunday, but only because the rack could not be loaded in timeto permit selecting Downes also told Dunlop that he would attemptto have the tack inspected on Monday, March 8, by safety engineersfiom the Respondent's insurance carrier This is based on the testamony of events the Trial Examiner creditedMachaby, however,testified that Downes and Dunlop had agreed there would be no selecting until the rack was cleared for safety The Trial Examiner col-eluded that Machaby had honestly misinterpreted the Downes DunlopagreementOn March 8, 1965, Machaby arrived at the warehouse at 2 40 p mand saw the two safety engineers from the Respondent's insurancec'.rrier examining the rackHe remained in the vicinity of the rackuntil ti few minutes before 3 p in , the time he was scheduled to beginwork, and then left the area to clock in without asking about thesafety engineers' findingsAbout 3 15 p in Machaby talked to selector John Caulfield, whoinformed him that he hid received t work older that iequirecl himto select from the new hack, he asked Machaby what to do Mtichabytold him he would speak to Downes and then return Machaby foundDo« nes who told him the safety engineers had rated the rack adequate mid safe Machaby replied that he still felt the rack was unsafe,tnd %sked permission to call the union business agent, which DownesgrantedWhile Machaby was trying to telephone Dunlop, Caulfield refusedto select from the rack Downes finally gave Caulfield the option ofselecting or being discharged, Caulfield subsequently refused andDownes discharged him Another employee, Parkin, also refused toselect, but later selected when he was given the option of selecting orbeing dischargedCaulfield, Downes, and Jones, a supervisor, then met Machaby, whohad been unable to reach Dunlop by telephone According to Machsoy's credited testimony, Downes told Machaby that Caulfield hadbeen discharged for refusing an order, and added that Caulfield hadsaid his steward instructed him not to select Machaby replied, "Thatis right, sir I told him that and I told all the other men the same STOP & SHOP, INC79thing " Dow nes then discharged Machaby saying, "I'm sick and tiredof your interfering with management You're fired too " Downes testified that he discharged Machaby because he felt he was being insuboidinate, that he was interfering with management and was instructing employees to disobey supervisors' ordersOn March 9, the Respondent, at the Unions request, agreed to reconsider its decision on Machaby's discharge until Friday, March 12,1965On Friday the Respondent informed the Union that it hadreviewed Machaby's entice personnel file and that on the basis ofMachaby's conduct of March 8, plus his prior unlawful conduct,which included participation in three strikes in violation of a nostrike clause, the discharge would standWe are convinced that the record as a whole established that Machaby was discharged for cause Machaby, himself, had requested thatthere be no selecting from the new rack until it had been cleared forsafety and apparently mistakenly believed that Downes and Dunlophad so agreed Yet, when he learned that the safety engineer haddeclared the rack safe and adequate, he refused to accept their decisionMachaby's reply to Downes that he had told all the men not toselect persuades us that he had determined to take matters into hisow n hands regardless of the decision of the safety engineers concern-ing the rack's safety, he had apparently chosen to disregard both theauthority ofmanagement and the grievance procedure of thecollective bargaining agreementWe are therefore unable to conclude, as did the Trial Examiner,that the reason ascribed by the Respondent for Machaby's dischargewas not the real reason, but a pretext to conceal his discharge for adisciiminatory reason violtitive of the Act The incidents relied onby the Trial Examiner to demonstrate Respondent's hostility toMachaby had occurred 5 months to 1 year prior to the discharge 4During the 5 months immediately preceding his discharge, theRespondent had treated Machaby fairly and had commended him forhis review of production standards Such treatment, including a com-mendation, was inconsistent with a pattern of behavior which soughtti pretext for his dischargeOn March 8, Machaby had deliberately engaged in unprotectedactivity and interfered with management by causing fellow employees to refuse to obey the orders of their superiors An employee whoattempts to persuade fellow employees to strike in violation of a conti actual no strike clause or commit acts of insubordination is notinsulated from discipline by the mere fact of his holding union*CfWatkinsCenter156 NLRB 442General Electric Company155 NLRB 1365Mitchell Transport Inc152 NLRB 1122 80DECISIONSOF NATIONAL LABOR RELATIONS BOARDoffice 5We are satisfied from all the evidence that Machaby's discharge was not discriminatorily motivated and that he was treatedas any other employee who had been similarly insubordinate wouldhave been treated Viewing the record as a whole, we are not convinced that a preponderance of the evidence supports the TrialExaminer's finding thatMachaby was discharged because ofRespondent's hostile desire to eliminate him because of his zealousefforts as a union steward3Without deciding whether, as found by the Trial Examiner,Warehouse Superintendent Maguire's remark to Machaby on September 24, 1964, violated Section 8(a) (1), we find that it would notServe any useful purpose of the Act to issue a remedial order forsuch an isolated incident in the circumstances of this case[The Boarddismissedthe complaint ]MEMBER JENSINS, dissentingI would affirm the Decision of the Trial Examiner, for thereasonsset forth therein5 CfPathsLaboratoriesInc141 NLRB1290RussellPackingCompany188 NLRB194Pinellas Paving Company Inc182 NLRB 1023TRIAL EXAMINERS DECISIONSTATEMENT OF THE CASEThis proceeding was held before Trial Examiner W Gerard Ryan at a hearingin BostonMassachusetts on 11 hearing days between June 29 and July 15 1965on the complaint of General Counsel and the answer of Stop & Shop Inc hereincalled the RespondentITheissue litigated was whether the Respondent violatedSection 8(a)(1) and(3) of the Act.The parties waived oral argument.The General Counsel and the Respondent have filed briefsUpon theentire record 2 in the case and from my observation of the witnessesImake the followingFINDINGS AND CONCLUSIONSITHE BUSINESSOF THE RESPONDENTRespondent is and has been at all times herein mentioned a corporation dulyorganized under and existing by virtue of the laws of the Commonwealth ofMassachusettsAt all times herein mentioned Respondent has maintained its principal officeand place of business in the city of Boston county of Suffolk and CommonwealthofMassachusetts and is now and continuously has been engaged at said plant inthe retail sale and distribution of groceries producemeat and related productsAt all times herein mentioned Respondent has maintained warehouses locatedat 100 Meadow Road Readville Massachusetts hereinafter called theReadvilleWarehouseand at 420 D Street South Boston, Massachusetts hereinafter calledthePerishableWarehouseRespondent in the course and conduct of its business causes and continuouslyhas caused at all times herein mentioned large quantities of groceries produce3 The charge was filed by the Charging Party Gary A Machaby on March 23 1965and a copy thereof served upon Respondent on March 24 1965 The complaint Issued onMay 6 1965nRespondents unopposedmotion to correct record submitted after the bearing closedis granted The motionis receivedin evidence as Trial Examiners Exhibit 1 STOP & SHOP, INC81meat, and related products used by it in its retail sales and distribution to be purchased and transportedin interstate commerce from and through variousStates ofthe United States other than the Commonwealthof MassachusettsRespondentsells and distributesgroceriesproducemeat,and related products,the gross value ofwhichexceeds$500 000 annuallyRespondentannually receives directly from points located outsidethe Commonwealth ofMassachusettsproductsvalued in excessof $50 000The Respondentis and has been engaged in commerce within the meaning ofthe ActU THE LABORORGANIZATION INVOLVEDDrivers,ChauffeursWarehouse Employees and Helpers Umon,Local 829,affiliated with International Brotherhood of Teamsters ChauffeursWarehousemenand Helpers Union hereinafter called the Union,which is signatory to a currentcontract with Respondent effectiveApril 1 1963and expiring April 1 1966, is alabor organization within the meaning of Section 2(5) of the ActIII THE UNFAIR LABOR PRACTICESA Theviolation of Section 8(a) (3)The complaint alleged the answer denied,and I find that in violation of Section8(a)(3) and(1) of the Act the Respondent discharged Gary A.Machaby on orabout March 8 1965 and thereafter refused to reinstate him for the reason thathe joined or assisted the Union or otherwise engaged in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection Theanswer further pleaded affirmatively that the discharge and refusal to reinstatehim was due to his improper and unlawful conduct and that such discharge andrefusal to reinstate him were not discriminatory and not violative of the Act. Theanswer further averred that he was discharged by reason of the fact that on orabout March8 1965 he was guilty of Insubordination,caused other employees ofRespondent to commit acts of insubordination and induced and caused otheremployees to take part in a work stoppage which was in violation of the expressprovisions of the collective bargaining agreement between the Respondent andDriversChauffeursWarehouse Employees and Helpers Union Local 829, laternational Brotherhood of Teamsters, ChauffeursWarehousemen and Helpers ofAmerica said Union being the collective bargaining representative of the employeesat Respondents warehouse in Readville [Boston]Massachusetts and that all theacts committed by said Machaby on or about March 8 1965, were unlawful actsand were not protected by the provisions of the National Labor Relations Act.The answer further averred that Machaby had on various occasions prior toMarch 8— 1965,been guilty of other serious acts of misconduct in that he had onsuch other occasions taken part in and induced other employees of the Respond-ent to take part in strikes and stoppages which were in violation of the expressprovisions of the aforesaid collective bargaining agreement and therefore unlawfuland unprotected by the National Labor Relations Act. My reasons follow*'°Gary A.Machaby has been employed by the Respondent as a high lift operatorsinceMay 5 1957 From June to October 1963, he was acting steward and assist-ant shop steward on the third shift from October 1963 to March 1964, he wasshop steward on the third shift and from March 1 1964 to the date of his diecharge on March 8, 1965 was shop steward on the second shift sThe Respondent operates a chainof 141food supermarkets and 30 generalmerchandise discount-type department stores these stores being located in MassachusettsNew HampshireRhode Island and Connecticut and 3 general merchandisc stores in New Jersey and 1 food store and 1 general merchandise store inPoughkeepsieNew York TheRespondent has been in business since 1915In the Readville section of Boston Respondent operates a large dry grocerieswarehouse(whichis the warehouse involved in this proceeding) which is a one-story brick building built in 1959and having 500 000 square feet of floor spaceThe warehouse at Readvilleis responsible for maintaining a continuous flow ofdry groceries detergents and related products to all 141 Respondents food stores,every store receiving at least one delivery a week and some stores receiving asmany as five deliveries each weeksThe hours for the second shift were from8 to 11 80 p in264-188-67-vol 161-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDMerchandise is received dally at Readville arriving by rail and motor carriersand approximately 500 000 cases of merchandise are handled and shipped out ofthe Readville warehouse weeklyThe Respondent employs approximately 11 000 people in its entire operationsof whom approximately 10 000 are represented for purposes of collective bargaining by one or another of 38 unions which are affiliated with one oranother of12 separate International unions Respondent has had labor relations and collectivebargaining contracts with such unions for more than 30 yearsThe Respondent has had collective bargaining agreements with Local 829 by theTeamstersUnion since 1937 each of those agreements having applied since theopening of the Readville warehouse in 1959 to a single bargaining unit embracingthe employees at the ReadVille warehouse and the perishable products warehouseon D Street in Boston Those agreements have over a period of years includedso-called no strike clauses as well as a procddure for arbitration of all unresolvedgrievances and disputes including those involving dischargesSince the enactment of the National Labor Relations Act there have been but twoor three unfair labor practice charges filed against the Respondent and the Boardhas never prior to the instantcase issued an unfair labor practice complaintagainstRespondent J David Fine Respondents director of industrial relationstestified that within his knowledge no such complaint had issued against Respondent from 1946 to the date of the issuance of the complaint in the instant caseThere are approximately 300 union stewards throughout Respondents operationsand Gary A Machaby the Charging Party here is the first such steward to havebeeen dischargedsince 1957Notwithstanding such a picture of surface tranquility as the foregoing would indicate relations between the Respondent and the employees have been marred by workStoppages in protest over production rates suspensions and discharges to which theRespondent has countered by suicide notes and lawsuits against the employeesThe suicide note as the record shows was a note which was signed by an employeefollowing reinstatement after a discharge whereby the employee waived arbitrationif he was ever discharged againA new drive in rack was installed on March 6 1965 which was a long rackthree vertical columns deep on one side and four vertical columns deep on theother side Each vertical column or slot had three levels the first level is referredto as the floor level or selecting position and on each of the two levels above thefloor level a pallet of merchandise is so deposited by the high lift operators that thepallet rests on two metal stringers or arms There is only one pallet of merchandisestored on each of the three levels of the drive in rackThe drive-rack is of such dimensions that a standard size pallet of merchandisewhen properly deposited in the rack by a forklift operator would have two inchesof each side of the pallet setting on the steel runnets or steel stringers of the rackThe drive-mrack is safer than a palletracksince the drive in rack eliminates thestacking of one pallet directly upon anotherWhen the new drive in rack was first installed in the Readville warehouse onMarch 6 1965 the steel uprights were not lagged or bolted to the floor but afterMarch 8, 1965 uprights were bolted to the floor and certain other alterations weremade inthe drive in rackThe entire new drive in rack was used for storing bleaches and many slots contamed the same brand of bleach and the selector was to select from the slot wherethere was no merchandise stored directly above the selecting positionPrior to the installation of the new rack cartons of bleaches were stacked by thepallet on palletmethod on the warehouse floorWhen manufacturers of bleachchanged from the use of glass containers to plastic containers the cartons containing the plastic containers lost their rigidity and a hazard was created in the floorstacking of such merchandise In order to provide a safer method of storing thebleaches the Respondent had the new drive in rack designed and installed for thestorage ofbleachesOn Sunday March 7 1965 Machaby upon seeing the new drive in rack andbeing of the opinion that it was unsafe telephoned to the Union Business AgentDunlapDunlap went to the warehouse that day and then telephoned to ThomasDownes manager of Respondents warehousing In that conversation Downes told*Macbaby was also fired on July 14 1964 at a grievance meeting by Arthur Terpestrawho told Machaby to lower his voice and get out of the office or he would fire him MacbabysaidFire me for what 9 He was then fired by Terpestra but was recalled to work onthe following day STOP & SHOP, INC83Dunlap the Company believed the new rack to be safe that since the new rackcould not be loaded in time the discussion as to selecting merchandise from thatrack on Sunday was academic and so Downes conceded there would be no selecting from the new rack on Sunday and further informed Dunlap that he wouldattempt to have the insurance inspectors come to the warehouse on MondayMarch 8 1965 but he could not guarantee their coming on Monday since they werenot employees of the Respondent My findings as to this telephonic conversation arebased on the credited testimony of Dunlap and Downes Machaby heard only oneside of the conversation which was what Dunlap said Dunlap reported to Machabywhat Downes had said I believe that Machaby honestly misinterpreted what Duncan reported that Downs had said and that Machaby believed that Downes hadpromised there would be no selecting from tl}e new rack until the insurance companyinspectors had passed it for safety(not limiting it to §unday only)However thematter appears to be of no consequence becau§e at set forthinfrathere was noselecting from the new rack until after the insurance company inspectors had passedit for safety on Monday March 8 1965On Monday March 8 1965 Kenneth Sites called by General Counsel testifiedthat he is a registered professional safety engineer of more than 25 years experiencein the field of safety and that on March 8 1965 he examined the new drive in rackand found it was safe as long as ordinary safety practices were ol?servedGary N Bean jresident of A D Bowman Associates Inc the, company whichsold and installed the new drive in rack testified that the rack was built to order forRespondent for the purpose of Storing bleaches and that the rack was safe for usewhen installedMachaby arrived at the warehouse about 2 40 p in about 20 mmptes before thescheduled starting time of the second shiftMacltaby saw the two insurance companyrepresentatives examining the new rackMachally on his own testimony left the areaof the new rack since the starting time of the second shift Was nearing and went tothe timeclodk a few minutes before 3 p in where he found that all the men on thesecond shift were congregatedAccording to Machaby the employees were firing questions at him some askingwhat the result of the inspection wasMachaby testifiedWell I remember distinctly one employee Don Cauble saidWhat happens ifthey tell me I have to go into those racks?I said'You know the rules as wellas I do You don t ever refuse any order You say you want to see your steward.About 3 15 p in on March 8 Downes the warehouse manager told Machabythat the insurance inspectors had rated the new rack to be safeMachaby repliedthat he still felt the racks to be unsafe and asked Dowries permission to telephoneto the business agents Downes gave him permission but Machaby was unsuccessfulin reaching themA little later that same day employee John Caulfield refused to select merchandise from the new rack stating to Downes that he was afraid Downes gave himan alternative of selecting from the rack or being discharged Caulfield was discharged when he refused He was recallOd to Work the `next day as Downes testyfled,he oensidered him to be the dupe of Machatiy Another en}ployee RonaldParkin refused to select from the rack but did 'select from the rack when told byDownes that he would be discharged if he persisted in his refusalAfter Caulfield was discharged Machaby left the company office after unsuccessfully trying to telephone the business agents He walked a few feet and noticedDownes Jones and Caulfield walking down the main aisle Jones motioned toMachaby to return to the office where Dbwnes Jones and Caulfield joined him.Caulfield toldMachaby that he had been fired for refusing to go underneath therackDownes stated to Machaby that Caulfield had refused a direct order andhe was firing him Machaby inked What did Caulfield do and Downes replied thatCaulfield refused to go into the racks to select and added that Caulfield toldhim that his steward told him that he did not have to Machaby replied that isright sir I told him that and also told all the other men the same thingWhereupon Dowries replied to Machaby I in sick and tired of your interfering withmanagement Your re fired tooCaulfield and Machaby thereupon left the officeDownes testified he discharged Machaby because he felt he was being insubordinate that he was interfering with management and was instructing employeesto disobey the orders of their superiorsDownes further testified that Machaby sinsubordination consisted of telling selectors not to select from a rack but Downesadmitted that Machaby had also told the selectors not to disobey the order of asupervisor but to check with him before they did the work 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDDownes further testified all the reasons for him discharging Machaby werethat he was interfering with management, persuading others to disobey the instruc-tions of a supervisor, and being insubordinate. Downes testified that he had noother reasons for discharging Machaby and that after his discharge on March 8,he did not have occasion to discuss with other members of management otherreasons that the Company could have had for discharging Machaby in addition tothe ones that he was discharged for.Later that same day Machaby returned to the plant with the business agent,Joseph Dunlap at approximately 5:30 p.m. Connor Maguire met them at thegate and went with them to the warehouse and Maguire told them the men onthe second shift were in the cafeteria and had refused to go back to work. Mach-aby was told by Maguire to go to the reception room and stay there. Machabystayed in the reception room from approximately 6:40 until at 10:30 p.m. thebusiness agent came and told him to go home and they left the building together.The employees who had engaged in the sitdown in the cafeteria returned to workabout 10 p.m .51.Background evidenceThe record also contains the following based on Machaby's credited testimony:InMarch or April 1964, following a grievance meeting Supervisor ArthurTerpestra toldMachaby that Downes wanted tosee him inthe office.Machabywent to the office of Connor Maguire where Downes and Silverman were present.Silverman, director of warehousing and transportation, told Machaby to pull upa chair as he wanted to talk to him. Silverman began the interview by saying toMachaby that this conversation with him was long overdue. When Machaby askedwhat was the problem, Silverman replied "Well, frankly, you are nothing but athorn in my side. You are nothing but trouble to me and to the Union." Then Sil-verman inquired if Machaby realized he had a very important position with theCompany as shop steward. When Machaby replied that he did realize the positionof shop steward was important, Silverman stated that he (Silverman) had a lotof plans for the warehouse "and you are certainly not going to get in the way ofmy plans." Then followed a discussion of some of the grievances that Machabyhad brought to the office. Then Silverman told Machaby "We had another shopsteward around here for years. He was vicious but we got rid of him, and thatwas Jimmy DeParales;and we got rid of him,too, and we can get rid of you.Itmight take a day or a year or a month, but we can get you." 6Machaby replied "In other words, you want me to play ball with you." Downesthen interjected and said "No, you don't understand what Mr. Silverman was tryingto say to you at all."But Silverman said to Downes"Wait a minute. He under-stands what I mean.A woman is either pregnant or she isn'tpregnant,not just alittlepregnant."Machaby then told Silverman that he would either do the job ofsteward or get off it but that he was not playing "footsie" with anybody.Aftersome discussion of economics in the, stores,Silverman continued the con-versation by asking Machaby,if he owned his own house.Machaby replied "Well, Igot eight children,and I got an old house but I like it." Silverman then inquired ifMachaby would not like a better house some day and Machaby answered "Yes,maybe some day." Machaby then said "Well, lets change the subject." Aftersome further discussion about economics in the stores,Machaby was excusedfrom the room and returned to work.At a grievance meeting on July 14, 1964,SupervisorArthur Terpestra toldMachaby to lower his voice or get out of the office or he would fire him. WhenMachaby inquired what he would be fired for, Terpestra replied for what Ter-pestra had just said. After further debate with Richard Orlandi, the supervisorinvolved in the grievance,Terpestra told Machaby he was fired and to punch hiscard and get out of the office.The following day the grievance meeting was continued at which Dunlap, thebusiness agent, was present with Machaby.After the conclusion of that grievancemeeting,Downes refused at first to reinstate Machaby but later relented andagreed thatMachaby could return to work but it would remain in Machaby'srecord that he had been suspended with 2 hours loss of pay. Machaby asked theSMachaby had nothing to do with the work stoppage which occurred after his dischargeon March 8 although the Respondent considered him to be responsible for it. He had nocontact with the employees after Downes told him the insurance inspectors had said therack was safe.6DeParales was still employed at the time of the hearing but was no longer a steward. STOP & SHOP, INC.85business agents of the union to file an unfair labor practice charge with the Boardbut they refused saying it had to proceed through the contract procedure toarbitration.The date for that arbitration hearing was set for March 9, 1965.The foregoing background evidence has been considered as relevant in determin-ing the Respondent's reasons for discharging Machaby on March 8, 1965.On September 24, 1964, while Machaby was away from the plant having supperat a restaurant in Hyde Park the employees on the second shift engaged in a workstoppage.Upon his return to the plant at 7:25 p.m. Machaby found automobilesparked around the road and the men milling around. After calling Business AgentDunlap,Machaby told the men they were out on strike and they ought to goback to work. The men ignored him.Later Fine appeared and told Machaby the men were on strike and to get themen back in to work. Machaby again told the men to return to work but theycontinued to ignore him and Fine. Later that evening and the next day all employ-ees joined the strike. On September 27, 1964, the employees returned to work.At a meeting held on October 3, 1964, Sidney Rabb, chairman of the Respond-ent's board of directors accused Machaby of initiating the September 1964 strike.Machaby denied the accusation.The record further shows that sometime in the fall of 1964, Connor Maguireasked Machaby if he thought he was some kind of "professional" steward. Mach-aby asked why Maguire had asked the question. Maguire answered by sayingMachaby was running down to the office with all these little grievances. Machabythen told Maguire that if a grievance sounds justifiable when an employee bringsit to him it is Machaby's duty to go to the office with it.The record shows that Machaby as steward had tried to get the Respondent tohave regular meetings of the Safety Committee as provided for in the collective-bargaining agreement but to no avail; and he also tried to have employees whoworked after 30 days classified as regular employees because they had to join theUnion after 30 days and although they paid union dues were not entitled to anybenefits such as accident and death insurance' and Blue Cross and Blue Shieldcoverage because the Respondent did not classify themas regularemployees. Anexample was the death of employee Stewart who had worked 8 months before hesuffered a fatal accident on the job but had not been classifiedas a regularemployee. Silverman rejected that suggestion.The General Counsel contends in his brief that Section 502 of the Act appliesto this proceeding.? I find that Section 502 has no application here. In the firstplace this proceeding involves only one individual, Gary A. Machaby, who didnot quit his employment-he was discharged; and, secondly, there was nothingabnormally dangerous with respect to the new rack. The record shows that itwas safeso long asnormal rules of safety were observed.The Respondent in its brief in connection with the credibilityissues involvedcallsmy attention to the fact that employees who testified for the General Counseltestified that sinceMachaby's discharge they have been contributing weeklyto a fund used to pay Machaby the equivalent of his weeklyearnings.The recordshows that not only the Respondent's employees but some of its supervisors havealso contributed and that all the members of Local 829 together with many, ifnot all, other Teamster locals in the city of Boston have also been contributing tothe fund. I do not consider that thewitnesseswho contributed to the fund hadany pecuniary interest in the outcome of this proceeding sufficient to disqualifythem for thatreason.2ConclusionOn the entire record I find that the stated reason at the time of Machaby'sdischarge by Downes on March 8, 1965, was not the real reason but wasa pretextto conceal his discharge for a discriminatory reason violative of the Act. Hisdischarge stemmed from his activitiesas analert, zealous,and conscientious unionsteward; and such discharge could reasonably be expected to dim the ardor of theactivities of any steward or employee considering the possibilityof accepting astewardship.7 Section 502 provides,miter elia;,.,nor shall the quitting of labor by an employee or employees in good faith be-cause of abnormally dangerous conditions for work at the place of employment ofsuch employee or employees be deemed a strike under the Act. '86DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere asinFamily Laundry & Dry Cleaning Inc147 NLRB 251the questionis not whetherthereexistedvalidand unlawful reasons why the Respondent mighthave discharged him but rather whetherthose were the reasons which in factmotivated Respondent in its decisionto discharge hun It isperfectlywell settledthatthemereexistenceof valid grounds for a discharge is no defense to acharge that the discharge was unlawfulunless the discharge was predicated solelyon those grounds and not by a desire to discourage union activity(NLRBv Symons Mfg Co328 IF 2d 835 837 (C A 7)) The existence of some justifiable ground for discharge is no defense if it was not the moving cause(WellsIncorporated v NLRB162 F 2d 457 460 (C A 9)) See alsoNLRB v SoloCup Company237 F 2d 521 525 (C A 8)N L R B v Jamestown SterlingCorp211 F 2d 725 726 (C A 2)N L R B v Whiten Machine Works204 F 2d883 (CA 1)The Supreme Court has heldin The Radio Officer.? Union of the CommercialTelegraphers Union AFL [The A H Bull Steamship Co ] v N L R B347 US17 39-40 thatSection 8(a)(3) includes discriminationto discourageparticipationin union activities as well as to discourage adhesion to union membershipHereMachaby had long been a thorn in theRespondents side as Silvermandescribed him he hadbeendischarged in July 1964 (but recalled the next day)for activities directlyinvolving his unionstewardshiphe wasquestioned as towhether he consideredhimself aprofessionalstewardandan attempt wasmade by Silverman to wean him away from being such an active steward byconjuring up the idea of a better housesome day for himself and eight childrentowhichMachaby repliedthat as long as he was steward he would not playfootsiewith anyone The Respondentinmy opinion and I find acted to riditself of a steward obnoxious to it and did so bydischargingMachabyThus it is clear that here as inSymons Mfg Co suprathe discharge ofMachaby was not predicatedsolelyon thegrounds assettedbut was motivated by adesire to discourage unionactivityAccordingly I findand concludethat thedischargeof Gary A Machaby onMarch 8 1965was in violation of Section 8 (a) (3) and(1) of the Act sincethe discharge was clearly of a nature to discourageparticipation in union activitiesand was motivated by Respondentshostile desire to get rid of him because ofhis zealous effortsas a unionstewardB The alleged 8(a) (1) violationsThe complaint alleged in' paragraph 11 and the answer denied that(a)Respondent by its officers andagentsThomas Downes and ConnorMaguire on or about September 24 1964 threatenedits employeeswith discharge or other reprisals iftheypersisted in thew union and/or concertedactivities formutual aid orprotection(b)Respondent by its officersand agentsJDavid Fineon or aboutMarch 8 1965 and Robert Silverman on or about March 8 1965 threatenedits employees by revealing that Respondent had discharged employees for theircontinued and/or concerted activities for mutual aid or protection(c)Respondent by its officers and agent RobertSilverman on or aboutMarch 9 1965 promised an employee an excellent jobrecommendation ifhe would resign his employment and otherwise cease and desist in his continued union and/or concerted activities for mutual aid or protectionWith respect to the allegations set forth in paragraph 11(a) as set forth aboveGeneral Counsels Particulars stated that it was Superintendent Maguire who inthe presence of Thomas Downes threatened Respondents employees with discharges and other reprisals if they persisted in their union and/or concertedactivities formutual aid or protection I shall therefore disregard any testimonyIn the record attributing such or similar remarks to Downes and limit the situationto what was said or not said by MaguireMachaby testified that on the afternoon of September 24 1964 8 he and employeePowers met with Maguire Downes and Supervisor Jones at ameeting in DownesofficeMaguire stated that he was suspending Powers for 3 days for failure to meetproduction standards and during that time Powers would have plenty of time to8 The charge herein was filed on March 23 1965 and served on the Respondent onMarch 24 1965 STOP & SHOP, INC87think the situation over and maybe he could even find himself another job Powersthen pleaded for himself saying he was doing his work and everything he possiblycould to keep up with the work standards But he was told he was suspended andto leave the office Then Machaby stood up and said to Powers Come on TomThere is no sense of arguing with these people I will have to call the businessagentsMaguire immediately said to Machaby Sit down in that chair and keepyour mouth shut I in going to fire youAfter some discussion it was decidednot to fire Machaby Maguire denied Machaby s foregoing testimony and Downessupported his denialHowever I credit Machaby s testimony and find thatMaguire s statement to Machaby including its threat of discharge constitutedinterference restraint and coercion violative of Section 8 (a) (1) of the ActWith respect to paragraph 11(b)suprathere is no evidence that Fine or Si!verman on or about March 8 1965 threatened employees by revealing thatRespondent had discharged employees for their continued union and/or concertedactivitiesformutual aid or protection Paragraph 11(b) should therefore bedismissedWith respect to paragraph 11(c) as set forth above I do not find any violationof the Act At a meeting on March 9 with the business agents they were askingthe Respondent to reconsider its position and rescind the discharge of Machabyand it was in answer to this request that Silverman refused to rescind the discharge and the only thing the Respondent would do would be to permit Machabyto resign as it had permitted some others to do in the past In that context I findno interference restraint or coercion violative of Section 8(a) (1) of the ActThe complaint to that extent should be dismissedIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin sectionIIIaboveoccurring in connection with the operations of Respondentdescribed in section Iabove havea close intimate and substantial relation to trade traffic and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYHaving found that Respondent engaged in certain unfair labor practices I shallrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the policies of the ActHaving found that the Respondent violated Section 8(a)(1) and(3) of theAct by discharging Gary A Machaby I shall recommend that Respondent offerhim immediate and full reinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rights or privileges,and makehum whole for any loss of earnings he may have suffered as a result of the dis-crimination against him by payment to him of a sum of money equal to thatwhich he normally would have earned as wages from the date of his discharge tothe date of the Respondents offer of reinstatement or such time as he may findequivalent employment less his net earnings during such period with backpayand interest thereon to be computed in the manner prescribed by the Board inF W Woolworth Co90 NLRB 289 and IsisPlumbing & Heating Co138NLRB 716Because the Respondent by its conduct violated fundamental employee rightsguaranteed by Section 7 of the Act and because there appears from the mannerof commission of this conduct a disposition to commit other unfair labor prac(ces,itwill be recommended that Respondent cease and desist from in any mannerinfringing upon the rights guaranteed employees by Section 7 of the ActUpon the basis of the foregoing findings of fact and upon the entire record inthe case I make the followingCONCLUSIONS OF LAW1The Respondent is an employer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3By interfering with restraining and coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act in the manner hereinabove found 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheResppondent has engaged in unfair labor practices within themeaning ofSection, 8.(a) (1) of the Act.4.By discriminating with respect to, the, hire and tenure of employment ofGary A. Machaby, the Respondent has engaged in and isengagingin unfair laborpractices within the meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Certain-Teed Products CorporationandUnited Stone and AlliedProducts Workers of America, AFL-CIO-CLC.Cases 16-CA-Z983 and 2387.October 19,1966DECISION AND ORDEROn June 13,. 1966, Trial Examiner Ivar H. Peterson issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er's Decision. He further found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed. Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and abrief in support, and the General Counsel filed cross-exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and. Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the entire rec-ord in this case, including the Trial Examiner's Decision, the excep-tions and brief, and the cross-exceptions, and hereby adopts the TrialExaminer'sfindings, conclusions, and recommendations, except to theextentmodified herein.lWe find itunnecessaryto reach the question raised in the General Counsel's cross-exception1 concerning a continuing duty to bargain at least untilAugust 12, 1965, byreasonof thetime consumedby theRespondentin requesting review of the RegionalDirector's decision at the beginning of the certification year. The Trial Examiner treatedthis problem at footnote 16 of his Decision. Without passing upon that facet of the8(a) (5) violation,we fully agree with the Trial Examiner that the record here establishesa refusalto bargain as of June 26,1965,within a period of 1 year after the Union'sJuly 2,1964, certification.As tocross-exception 2, we find meritin'the General Counsel's contention that pendencyOf unremediedunfair labor practices-in this caseextensive 8(a) (1) and (3) violations-found by the Board in its priordecision, 153 NLRB 495, additionally warrants the findingof 8(a) (5) and(1) violation based upon the Respondent's July 6, 1965, withdrawal ofrecognition ascribedto the Union's apparentloss of majority.161 NLRB No. 11.